 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9     Scott Johnson,                            Case: No. 3:18-CV-07487-WHA
10               Plaintiff,
11        v.                                     [proposed] ORDER GRANTING
                                                 JOINT STIPULATION TO
12     Euromotors Oakland, Inc., a               EXTEND MEDIATION
       California Corporation; and Does 1-       DEADLINE
13     10,
14
15                      Defendants.
16
     GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
17
18          1. The deadline to complete mediation shall be extended to and
19             include August 19, 2019.
20          2. All other dates that are triggered by the mediation date will be
               adjusted accordingly.
21
22
     IT IS SO ORDERED.
23
24   Dated: June 8, 2019.               ___________________________________
25
                                        HON. WILLIAM ALSUP
                                        UNITED STATES DISTRICT JUDGE
26
27
28




                                             1

     ORDER Granting Joint Stipulation                     Case No. 2:18-CV-00919-JAM
